Citation Nr: 0400293	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the reduction of the ten percent rating 
assigned to service connected caesarean section scar with 
chronic pelvic discomfort. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant served on active duty from January 1984 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that reduced, from 
ten percent to noncompensable, the disability rating assigned 
to the service-connected caesarean section scar with chronic 
pelvic discomfort.

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in June 2003; a transcript of that hearing 
has been associated with the claims folder.


FINDINGS OF FACT

1.  In an October 1992 rating decision, RO granted service 
connection for residuals of caesarean section with chronic 
pelvic discomfort in the area of the caesarean section scar, 
and assigned a 10 percent disability to be effective June 25, 
1992.  RO subsequently affirmed the ten percent rating via 
rating decisions in October 1994 and May 1995.  The initial 
rating was assigned under diagnostic codes 7623-7804.

2.  In a February 1999 rating decision, RO reduced the 
disability rating for service connected caesarean section 
scar with chronic pelvic discomfort from ten percent to 
noncompensable, effective February 11, 1999.

3.  Regulations and procedures for reducing the disability 
rating were not followed.


CONCLUSION OF LAW

As the rating for the service-connected caesarean section 
scar with chronic pelvic discomfort was not properly reduced 
from ten percent to noncompensable, effective February 11, 
1999, the reduction is void ab inititio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(f), 3.344(a), Part 4, Code 
7804 (2003).    
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Appellant served on active duty from January 1984 to June 
1992.  Included in her service medical record is 
documentation that appellant had a caesarean section in 
January 1990, and that she was subsequently treated in 
service for pelvic pain associated with the caesarean 
section.  

In October 1992, RO issued a rating decision granting service 
connection for residuals of caesarean section with chronic 
pelvic discomfort in the area of the caesarean section scar; 
that rating decision assigned a ten percent disability rating 
under Diagnostic Codes 7623 (surgical complications of 
pregnancy) and 7804 (superficial scars, painful on 
examination).  The highest possible disability rating under 
Diagnostic Code 7623 is 50 percent; the highest possible 
disability rating under diagnostic code 7804 is 10 percent.  
The effective date of the rating was June 25, 1992, the date 
the claim was submitted.  RO continued the 10 percent 
disability rating via rating decisions in October 1994 and 
May 1995.

Appellant received a VA medical examination in February 1999.  
The examining physician noted that appellant continues to 
complain of incisional abdominal pain in the area of the 
caesarean section, but stated that he could not determine a 
physical reason for the pain or determine the etiology of the 
pain.  The examiner also stated that the scar itself did not 
appear to be tender to the touch.  Relying on the February 
1999 VA medical examination, RO issued a rating decision in 
February 1999 reducing the disability rating to 
noncompensable, effective February 11, 1999, the date of the 
medical examination.

II.  Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Additionally, in cases where a rating has been in effect for 
5 years or more, though material improvement in the physical 
or mental condition is clearly reflected, the rating agency 
must make reasonably certain that the improvement will be 
maintained under the conditions of ordinary life.  Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  The 5-year period is 
calculated from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 419 (1995).  Appellant's 10 percent rating was effective 
as of June 25, 1992, and the reduction was effective as of 
February 11, 1999, a period of more than 5 years, so Kitchens 
applies to this case.  The file does not show evidence that 
appellant's improvement will be maintained under the 
conditions of ordinary life, so the Board finds that the 
reduction fails to meet the rule articulated in Kitchens, 
supra.  

A rating that has been in effect for 5 years or more may not 
be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a) 
(2003).  The September 1999 VA medical examination 
characterized appellant's pain as "a sharp pain that comes 
and goes at irregular intervals, sometimes making her stop, 
sometimes bothering her when she sits ... she cannot predict 
when it comes."  It therefore appears that this condition is 
one that shows periodic or episodic improvement, and that the 
conditions of 38 C.F.R. § 3.344(a) apply to this claim. Since 
the rating reduction relies on a single examination, the 
Board finds that the requirements of 38 C.F.R. § 3.344(a) 
(2003) were not met.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation benefits currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  38 
C.F.R. § 3.105(f) (2003).  There is no indication in the file 
that RO provided appellant with a 60-day notification of the 
proposed rating reduction.  The Board accordingly finds that 
the reduction fails to satisfy the requirements of 38 C.F.R. 
§ 3.105(f) (2003).


When an RO makes a rating reduction without following the 
regulations, the reduction is void ab initio.  The Board has 
found that the instant rating reduction failed to follow the 
requirements 38 U.S.C.A. § 1155 (West 2002) as defined by 
Kitchens v. Brown, 7 Vet App. 320, 324 (1995), and also 
failed to follow the requirements of 38 C.F.R. §§ 3.105(f) 
and 3.344(a) (2003).  The rating reduction is therefore void 
ab initio as a matter of law.  Furthermore, it is indicated 
that there is still pain at the scar site.  While the most 
recent examiner noted that the source of the pain was 
unclear, the existence of the pain was not questioned.  Thus, 
there remains a basis for assignment of the 10 percent 
rating.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
The VCAA was enacted during the pendancy of this appeal.  The 
Board's General Counsel has held that the VCAA is applicable 
to claims pending before VA, including claims on appeal 
before the RO or before the Board, as of November 9, 2000.  
VAOGC 7-2003 (November 19, 2003), citing Kuzma v. Principi, 
341 F.3d (Fed. Cir. 2003).  The VCAA is therefore applicable 
to the procedural requirements for this claim.  However, in 
this case the law, and not the evidence, is dispositive, and 
in such situations the VCAA is not applicable to the 
resolution of the issue at hand.  Mason v. Principi, 16 Vet. 
App. 129 (2002).  Moreover, in view of the granting of the 
benefit at issue, further development or notice is not 
indicated.


	(CONTINUED ON NEXT PAGE)





ORDER

The appellant's disability rating of 10 percent for service 
connected caesarean section scar with chronic pelvic 
discomfort is restored, subject to the law and regulations 
governing the award of monetary benefits. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



